Judgment, Supreme Court, New York County (Michael Obús, J.), rendered Decern*346ber 13, 1993, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 and 6 to 12 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence satisfying the “dangerous instrument” element of robbery in the first degree (Penal Law § 10.00 [13]; § 160.15 [3]).
Defendant’s claim that he was denied a fair trial as the result of a question posed by the prosecutor on cross-examination of the codefendant is unpreserved and we decline to review it in the interest of justice. Were, we to review it, we would find it without merit, because the court’s curative instructions prevented any prejudice.
We have reviewed defendant’s remaining contentions, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.